 1   BAKER BOTTS L.L.P.                              KEKER, VAN NEST & PETERS LLP
     Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice) Robert A. Van Nest - # 84065
 2   kurt.pankratz@bakerbotts.com                    rvannest@keker.com
     Chad C. Walters (SBN 24034730) (Pro Hac Vice) Leo L. Lam - # 181861
 3                                                   llam@keker.com
     chad.walters@bakerbotts.com                     Matthew M. Werdegar - # 200470
     James Williams (SBN 24075284) (Pro Hac Vice) mwerdegar@keker.com
 4
     james.williams@bakerbotts.com                   Michelle Ybarra - # 260697
 5   Harrison Rich (SBN 24083730) (Pro Hac Vice)     mybarra@keker.com
     harrison.rich@bakerbotts.com                    Jay Rapaport - # 281964
 6   Clarke Stavinoha (SBN 24093198) (Pro Hac Vice) jrapaport@keker.com
     clarke.stavinoha@bakerbotts.com                 Bailey W. Heaps - # 295870
 7                                                   bheaps@keker.com
     Bryan D. Parrish (SBN 24089039) (Pro Hac Vice) David J. Rosen - # 296139
 8   bryan.parrish@bakerbotts.com                    drosen@keker.com
     Morgan E. Grissum (SBN 24084387) (Pro Hac Vice) Katie Lynn Joyce - # 308263
 9   morgan.grissum@bakerbotts.com                   kjoyce@keker.com
     2001 Ross Avenue, Suite 700                     Anna A. Porto - # 319903
10   Dallas, TX 75201                                aporto@keker.com
     Tel: (214) 953-6500/Fax: (214) 953-6503         633 Battery Street
11                                                   San Francisco, CA 94111-1809
      Wayne O. Stacy (SBN 341579)                    Telephone:     415 391 5400
12    wayne.stacy@bakerbotts.com                     Facsimile:     415 397 7188
      101 California Street, Suite 3600
13    San Francisco, CA 94111                        Attorneys for Defendant
      Tel: (415) 291-6206/Fax: (415) 291-6306        ZSCALER, INC.
14
     Jennifer C. Tempesta (SBN 4397089) (Pro Hac
15   Vice)
     jennifer.tempesta@bakerbotts.com
16   30 Rockefeller Plaza
     New York, NY 10112
17   Tel: (212) 408-2500/Fax: (212) 408-2501

18    Attorneys for Plaintiffs
      SYMANTEC CORPORATION and
19    SYMANTEC LIMITED

20                               UNITED STATES DISTRICT COURT

21                NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
22
     SYMANTEC CORPORATION and                      Case No. 3:17-cv-04414-JST
23   SYMANTEC LIMITED,
                                                   STIPULATED REQUEST AND
24                 Plaintiffs,                     [PROPOSED] ORDER EXTENDING AND
                                                   ADDING DEADLINES FOR ASSIGNOR
25          vs.                                    ESTOPPEL DISCOVERY

26   ZSCALER, INC.,

27                 Defendant.

28
        STIPULATED REQUEST AND [PROPOSED] ORDER EXTENDING AND ADDING
        DEADLINES FOR ASSIGNOR ESTOPPEL DISCOVERY - Case: 3:17-CV-04414-JST
 1          Plaintiffs Symantec Corporation and Symantec Limited (“Symantec”) and Defendant

 2   Zscaler, Inc., (“Zscaler”), by and through their respective counsel, hereby stipulate and agree as

 3   follows:

 4          WHEREAS, the Court issued an Amended Scheduling Order (ECF 108) setting

 5   additional and amended case deadlines for assignor estoppel discovery;

 6          WHEREAS, the Court granted a Stipulated Request Extending Deadlines for Assignor

 7   Estoppel Discovery set forth in the Amended Scheduling Order (ECF 132);

 8          WHEREAS, Symantec and Zscaler have agreed to extend the deadlines for assignor

 9   estoppel discovery set forth in the Stipulated Request and setting additional and amended

10   deadlines for filing cross-motions for summary judgement;

11          NOW, THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE TO

12   request an order from the Court extending the deadlines for completing assignor estoppel

13   discovery and setting additional and amended deadlines for filing cross-motions for summary

14   judgement as set forth below:

15                                                                                    Proposed
                           Event                             Deadline
                                                                                      Deadline
16
     Service of written objections and responses to
                                                       December 21, 2018        January 18, 2019
17   follow-on assignor estoppel related discovery

18                                                     Earlier of December
     Service of declarations, including those of any   28, 2018 or one week     February 14, 2019
19   expert(s), related to assignor estoppel           before scheduled
                                                       deposition
20
     Completion of deposition discovery                January 30, 2019         March 7, 2019
21
     Zscaler’s opening brief for partial summary
22                                                     February 8, 2019         March 21, 2019
     judgment on assignor estoppel
23   Symantec’s opening/opposition brief for partial
                                                       March 1, 2019            April 4, 2019
     summary judgement on assignor estoppel
24

25   Zscaler’s opposition/reply brief                  March 11, 2019           April 18, 2019

26   Symantec’s reply brief                            N/A                      April 25, 2019

27                                                     March 19, 2019 at
     Technology tutorial                                                        No change.
                                                       1:30 p.m.
28
                              STIPULATED REQUEST AND [PROPOSED] ORDER
                                          Case: 3:17-CV-04414-JST
 1                                                                         May 16, 2019 (or at
      Hearing on summary judgment regarding
                                                   March 21, 2019          the Court’s
      assignor estoppel
 2                                                                         convenience)

 3                                                 April 9, 2019 at 1:30
      Claim construction hearing                                           No change.
                                                   p.m.
 4

 5
      DATED: December 18, 2018.
 6
      Respectfully submitted,
 7

 8
     BAKER BOTTS L.L.P.                            KEKER, VAN NEST & PETERS LLP
 9
      /s/ James C. Williams                        /s/ Bailey W. Heaps
10   Kurt M. Pankratz (SBN 24013291) (Pro Hac       Robert A. Van Nest - # 84065
      Vice)                                         rvannest@keker.com
11   kurt.pankratz@bakerbotts.com                   Leo L. Lam - # 181861
12   Chad C. Walters (SBN 24034730) (Pro Hac        llam@keker.com
      Vice)                                         Matthew M. Werdegar - # 200470
13   chad.walters@bakerbotts.com                    mwerdegar@keker.com
     James Williams (SBN 24075284) (Pro Hac         Michelle Ybarra - # 260697
14    Vice)                                         mybarra@keker.com
     james.williams@bakerbotts.com                  Jay Rapaport - #281964
15
     Harrison Rich (SBN 24083730) (Pro Hac Vice)    jrapaport@keker.com
16   harrison.rich@bakerbotts.com                   Bailey Heaps - # 295870
     Clarke Stavinoha (SBN 24093198) (Pro Hac       bheaps@keker.com
17    Vice)                                         David J. Rosen - # 296139
     clarke.stavinoha@bakerbotts.com                drosen@keker.com
18   Bryan D. Parrish (SBN 24089039) (Pro Hac       Anna Porto - # 319903
      Vice)                                         aporto@keker.com
19
     bryan.parrish@bakerbotts.com                   633 Battery Street
20   Morgan E. Grissum (SBN 24084387) (Pro Hac      San Francisco, CA 94111-1809
      Vice)                                         Telephone: 415 391 5400
21   morgan.grissum@bakerbotts.com                  Facsimile: 415 397 7188
      2001 Ross Avenue, Suite 700
22    Dallas, TX 75201                              Attorneys for Defendant
      Tel: (214) 953-6500/Fax: (214) 953-6503       ZSCALER, INC.
23

24   Wayne O. Stacy (SBN 341579)
     wayne.stacy@bakerbotts.com
25   101 California Street, Suite 3600
     San Francisco, CA 94111
26   Tel: (415) 291-6206/Fax: (415) 291-6306
27
     Jennifer C. Tempesta (SBN 4397089) (Pro Hac
28    Vice)
                           STIPULATED REQUEST AND [PROPOSED] ORDER
                                       Case: 3:17-CV-04414-JST
     jennifer.tempesta@bakerbotts.com
 1   30 Rockefeller Plaza
 2   New York, NY 10112
     Tel: (212) 408-2500/Fax: (212) 408-2501
 3
     Attorneys for Plaintiffs
 4   SYMANTEC CORPORATION AND
     SYMANTEC LIMITED
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                          STIPULATED REQUEST AND [PROPOSED] ORDER
                                      Case: 3:17-CV-04414-JST
 1                                        [PROPOSED] ORDER

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   DATED: December 20, 2018

 5                                                 Hon. Jon S. Tigar
 6                                                 United States District Judge

 7
                                    Attestation Regarding Signatures
 8
            I, James C. Williams, attest that all signatories listed, and on whose behalf the filing is
 9
     submitted, concur in the filing’s content and have authorized the filing.
10

11
     Dated: December 18, 2018                          By:     /s/James C. Williams
12                                                                 James C. Williams

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                           STIPULATED REQUEST AND [PROPOSED] ORDER
                                       Case: 3:17-CV-04414-JST
